                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 20-71-BLG-SPW-
 DARRELL DEAN FISHER                                                        USM Number: 18090-046
                                                                            Gillian E. Gosch
                                                                            Dclciidain'.s AtloriK-y



THE DEFENDANT:
 El   pleaded guilty to count(s)                         1
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                  Offense Ended   Count
 18:1 13G.F Assault Resulting in Substantial Bodily Injury Of A Dating Or                             08/04/2019
 Intimate Partner; 18:1 153 Crime On A Reservation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 IE   Count(s) 2 and 3 □ is    E are dismissed on the motion of the United Slates

       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             June 29.2021
                                                             Date of Imposiliori olMuilsimeiil




                                                             Sianaliirc ol'.ludae


                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Tille olMudse


                                                             June 29, 2021
                                                             Date
